MEMORANDUM OPINION

                                         No. 04-08-00777-CV

                                         Bruce R. KELLER,
                                             Appellant

                                                  v.

     KENDALL APPRAISAL DISTRICT and Kendall District Appraisal Review Board,
                              Appellees


                    From the 216th Judicial District Court, Kendall County, Texas
                                      Trial Court No. 05-432
                           Honorable Stephen B. Ables, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 25, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellees, who have not opposed the motion. We, therefore, grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                   PER CURIAM